Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in schedule “A,” attached hereto, upon a stipulation on the basis of which I find that, except for the items of merchandise set forth in schedule “B,” also attached hereto, the proper basis for the determination of the value of the merchandise involved in the said appeals for reappraisement is export value, as defined in section 402(d), Tariff Act of 1930, as amended, and that such value in each instance is the invoice unit value, less ocean freight and insurance, with no allowance for any discounts appearing on the invoices.
The appeals for reappraisement having been abandoned as to the merchandise specified in schedule “B,” they are, to that extent, dismissed.
Judgment will issue accordingly.
*538Schedule B
Los Angeles Entries, reappraisement Nos. R59/2388, etc.
Reappraisement Entry Date of Description of Appraised per No. No. export merchandise M sq. feet
R59/2812 25720 12/5/57
Shipper: Ahlstrom, birch plywood as follows:
BB/WG grade %" Invoice price
48" x 96" less N.D.C.
36"'x 96"
48" x 72"
60" x 60"
48" x 48"
48" x 36"
Shipper: Kaukas, birch plywood as follows:
BB/WG grade 34" thick Inv. price less N.D.C.
53 %" x 20%" etc.
44}á" x 27M" etc.
BBJ/BB grade %" thick Inv. price less N.D.C.
3134" x 21 %”
53Vt" x 22Ke"
44" x 22%" etc.
R59/2818 29007 2/14/57
Shipper: Kaukas, O.Y., birch blockboards as follows:
BJ/WG grade %" Inv. unit values
59" x 17" less ocean
53" x 17" freight and
30%" x 1Q%" insurance
29Yi" x 16%"
2834" x 28J4"
Shipper: Kaukas, O. Y., birch blockboards as follows:
BJ/WG grade, %"
44J4" x 5 Yi"
3234" x 14]4"
20J4" x 15J4"
Inv. unit values less ocean freight and insurance
R59/2820 27742 2/3/57
Shipper: Enso-Gutzeit, birch plywood as follows:
BB/WG grade, %"
18" x 20"
Inv. unit values less ocean freight and insurance
R59/2822 4272 6/25/57
Shipper: Kaukas, O.Y., birch blockboards as follows:
BJ grade %"
41 jí" x 13"
38}i" x 11 %"
Inv. unit values less ocean freight and insurance
BJ/WG grade, %"
62" x19"